Citation Nr: 9903018	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for organic brain syndrome, 
both on a direct basis, and as secondary to the service-
connected disability.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn







INTRODUCTION

The veteran had active military service from February 1951 to 
June 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim seeking entitlement to 
service connection for organic brain syndrome as secondary to 
the service-connected disability of head trauma.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's current organic brain disorders are not 
causally linked to the trauma that he incurred to his head in 
service. 

3.  The veteran's organic brain disorder is not proximately 
due to or the result of his service-connected residuals of a 
fracture of the right temporal bone.  


CONCLUSION OF LAW

Service connection for an organic brain disorder, both on a 
direct basis and as secondary to the service-connected 
disability of residuals of a fracture of the right temporal 
bone, is not warranted.  38 U.S.C.A. § §  1110, 5107 (West 
1991) 38 C.F.R. § § 3.303, 3.310 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was involved in 
a truck accident in Korea in November 1951.  He was 
hospitalized from November 1951 to February 1952 in both 
Korea and Japan, as well as Naval Hospitals in Oakland and 
New York.  Initial diagnoses were fracture, basilar skull, 
middle fossa, bilateral nerve involvement secondary to such 
fracture, and general cerebral contusion, mild (clearing).  
At the time of admission, it was noted that there were no 
signs of increased intracranial pressure or any focal 
neurological findings.  There was evidence of a left VII 
nerve paralysis of the peripheral type.  After 4 days, the 
veteran was transferred to Japan at which time it was noted 
that there had been no signs or symptoms of increased 
intracranial pressure or of focal neurologic deficit.  

An x-ray of the left skull from December 1951 revealed 
several irregular linear fractures in the posterior inferior 
parietal region, which communicated and formed an irregular L 
shaped configuration.  An electroencephalogram from December 
1951 reported that most of the record was essentially normal, 
but there was noted a low percent time of runs of 4-6 per 
second moderate amplitude wave forms which appeared diffusely 
without clear cut focal or lateral features.  It was reported 
that the record was considered mildly abnormal.  On January 
11, 1952, the veteran was without complaints.  He did not 
have headaches.  He had minimal weakness of the left facial 
musculature, particularly the upper portion of the face.  He 
was returned to duty recovered on February 7, 1952.  At 
separation in June 1952, the veteran's head was evaluated as 
normal.  

By a rating decision dated January 1953, the RO granted the 
veteran entitlement to service connection for residuals of a 
fracture of the right temporal bone. 

The veteran submitted a statement dated January 1954.  He 
indicated that since his release from active duty he had 
continued to suffer from his head injury in service in that 
he had severe headaches and had pain on the left side of his 
face.  He stated that he took aspirin for the headaches.  

The veteran was hospitalized at a VA hospital in January and 
February 1954.  A record of such hospitalization shows that 
his chief complaint was severe headaches of 3 to 4 months 
duration.  It was noted that after discharge from service the 
veteran had felt moderately well until 3 or 4 months prior 
when he had the onset of severe bilateral, frontal headaches 
relieved by Anacin or rest.  The headaches were described as 
throbbing in nature, intermittent, and worse when watching 
movies or television.  He denied tics, tremors, other 
paralyses, convulsion, paresthesias, memory defects, or 
personality change.  An electroencephalogram was done which 
reported some increase in fast waves but was nondiagnostic 
and did not show focal evidence of disease.  The veteran was 
treated with sedatives plus aspirin for his headaches.  It 
was noted that aspirin plus rest would relieve all of his 
headaches.  The veteran was tried on a trial of 
antihistamines without relief of his headaches.  It was noted 
that the veteran was to be tried on Cafergot, but the last 
several days before his discharge he did not have headaches 
and was discharged without such a trial.  Final diagnoses 
were duodenal ulcer and psychoneurosis.  It was noted that 
both conditions had been treated and were improved.  

The veteran was hospitalized at a VA hospital in November 
1959.  A record of such hospitalization shows that he was 
hospitalized for pain in his suprainguinal regions.  Final 
relevant diagnoses were prostatitis, acute, treated, 
recovered, and record of head injury, untreated, unchanged.  
The examiner recommended that the veteran avoid excessive 
beer drinking.  

The veteran underwent a VA examination in January 1967.  It 
was noted that the veteran complained of occasional sharp 
pain of momentary duration underneath the left eye radiating 
to the back of the head at times.  At the time of the 
examination, the veteran did not mention any headaches except 
in connection with wearing a mask while sand blasting, and in 
fact that was one of the reasons he quit the sand blasting 
job.  The veteran denied all gross psychotic manifestations 
and the examiner did not think that any existed.  The veteran 
felt he was nervous because he felt better when doing 
something other than being idle.  He admitted he had not lost 
any time from work because of his nervous condition.  The 
examiner determined that no neuropsychiatric condition was 
found at the time of the examination.  

Dr. H. Y. submitted a letter dated January 1977.  He stated 
that he had seen the veteran since November 1975 for his 
depression and anxiety.  The examiner stated due to the 
veteran's head injury his tolerance to alcoholic beverage was 
lower and he became intoxicated very easily.  His diagnosis 
was neurosis, depressive type.  He commented that he believed 
the veteran should be entitled to receive some type of 
disability benefits from the government.  

The veteran underwent a VA examination in October 1979.  The 
examiner commented that he did not find any evidence of 
neurological disease in the veteran.  He commented that from 
the veteran's history, the veteran did have a skull fracture 
and may have had a cerebral contusion.  He commented that 
whether the veteran had a communicating hydrocephalus leading 
to his mental state was difficult to say.  He further stated 
that the veteran had a "nerves" condition which was most 
likely psychoneurotic.  However, the examiner felt that the 
veteran needed to have a CT scan done to see if there was 
evidence of focal atrophy.  He stated that objectively he did 
not find much wrong with the veteran, but indicated that the 
veteran did have mental deficit and that whether this was 
psychiatric or organic was difficult to say.  He stated that 
it could be a combination of both and that a CT scan was 
indicated to see if there was any cerebral atrophy or 
communicating hydrocephalus.  

A follow-up note was written in January 1980 indicating that 
the CT scan was normal.  The examiner wrote that he would 
doubt that the veteran had a neurological disease.  

Dr. A. C. prepared a psychiatric evaluation in October 1987.  
His diagnoses were organic affective syndrome resulting from 
head injury and recurrent major depression.  

The veteran underwent a VA ear, nose, and throat examination 
in August 1988.  His impression was fractured skull with 
associated sensorineural hearing loss in the left ear.  

The veteran underwent a VA x-ray of his skull and mastoids in 
August 1988.  The report indicates that no evidence of any 
abnormality or fracture was seen.  The examiner commented 
that if it was necessary to be certain that there was no 
residual evidence of a fracture, a CT scan could be done.  
The examiner also commented that if the veteran did not have 
any significant symptoms that it might not be worth the 
trouble.  

The veteran underwent a VA neurological examination in August 
1988.  The veteran indicated that he had more problems with 
his memory now than he used to.  The examiner stated that he 
found the veteran essentially neurologically normal.  He 
stated that he did not see any residual central nervous 
system dysfunction related to the previous history of injury.  
The examiner stated that if the veteran developed any new 
neurological symptoms of deficit in the future, that maybe 
performing a CT scan of the brain would be in order.  

The veteran underwent a VA neuropsychiatric examination in 
August 1988.  The veteran stated that he had first seen a 
psychiatrist five years prior following an assault.  The 
psychiatrist apparently felt that the veteran had an agitated 
depression secondary to his service injury.  The veteran 
stated that he had been treated with Amitriptyline prior to 
that and had been seen for the last 15 years.  The examiner's 
diagnoses were atypical depression, in remission; rule out 
organic mood disorder secondary to head trauma as above 
(doubt); and rule out dementia secondary to alcoholism.  The 
examiner stated that he was unable to reach a diagnosis of 
any certainty.  The examiner stated that to reach a diagnosis 
of organic mood disorder, it was required that a specific 
organic factor be held responsible for both the initiation 
and continuation of the veteran's mood disorder.  The 
examiner stated that it was by no means clear that the head 
trauma  which the veteran sustained in service resulted in a 
current mood condition.  The examiner presented the 
possibility that the veteran's organic deficits were the 
result of chronic alcoholism, a side-effect from his current 
medications, or possibly from a mood disorder which was not 
related to the veteran's head trauma.  

The examiner felt that neuropsychological testing and 
possible electroencephalography would be helpful in 
documenting the organicity in this instance.  He continued 
that organic mood disorders most frequently occur in left 
frontopolar head traumas.  He stated that failure of the EEG 
to document an abnormality or failure of the 
neuropsychological testing to document an organic deficit 
would be required to definitively rule out a mood disorder 
secondary to head trauma during service.  

In a March 1989 addendum to his October 1987 letter, Dr. A. 
C. indicated that the veteran had been seen regularly on an 
outpatient basis for individual psychotherapy and augmented 
chemotherapy.  

Dr. A. C. prepared a letter dated April 1990, received by the 
VA in November 1995.  His diagnosis was organic affective 
syndrome resulting from head injury and major depression, 
recurrent.  He stated that obviously the veteran suffered 
from a skull fracture and head injury resulting from an 
incident in service.  

The veteran underwent a VA examination for his brain in 
August 1994.  The veteran claimed memory impairment since the 
time of his injury in service and said that it had become 
worse over the last 3 to 4 years.  The veteran complained of 
intermittent headaches.  The examiner stated that the 
veteran's neurologic evaluation was notable for evidence of 
cognitive impairment.  The examiner commented on the 
difficulty of the situation given the veteran's inability to 
provide any significant details.  The examiner stated that 
the veteran exhibited evidence of cognitive impairment, the 
etiology yet to be determined.  The examiner requested 
certain tests including a CT scan and psychological testing.  

The veteran underwent VA psychological testing in August 
1994.  In a test report, the examiner concluded that the 
present test findings suggested memory impairment and other 
neuropyschological correlates of organic brain pathology.  
The examiner commented that there were also test indices of 
emotional disturbance which might exacerbate the organic 
symptomatology.  

The veteran underwent an x-ray of his head by the VA in 
August 1994.  The examiner's impressions were: limited 
examination due to the veteran's refusal to have intravenous 
contrast; no acute abnormalities recognized in the head; and 
prominence of the frontal and interhemispheric subarachnoid 
spaces and the differential diagnostic reference point is 
frontal atrophy.  

The veteran was afforded a VA examination for his cranial 
nerves in February 1996.  The examiner's impression was 
history of closed head injury in 1951, perhaps, with residual 
memory deficit that by the veteran's history had progressed 
over time.  The examiner stated that this needed further 
documentation with a full battery of cognitive tests for 
organicity.  

The veteran was afforded a VA neuropsychiatric examination in 
August 1996.  The examiner commented that the results of the 
evaluation were indicative of extensive impairment of both 
memory and cognitive functioning.  The examiner commented 
that the impairment would not seem to be a function of the 
fractured skull in 1952 since the level of his prior 
functioning was at a fairly high level.  The examiner 
commented that there may be some greater impairment in the 
left hemisphere functioning due to the prior stress and 
damage associated with the fracture.  

After reviewing the VA neuropsychiatric examination in August 
1996, the VA examiner who examined the veteran in February 
1996 prepared an addendum to her report.  She indicated that 
she reviewed the evaluation which indicated organic brain 
syndrome, not likely related to the prior brain trauma.  

In September 1998, the Board requested an independent medical 
opinion from Dr. G. S.  It was asked specifically whether it 
was at least as likely as not that any current organic 
affective syndrome or organic brain syndrome was 
etiologically related to the fracture of the right temporal 
area that the veteran suffered while in service.  

In November 1998, Dr. G. S. provided the requested 
independent medical opinion.  The physician asserted that the 
first issue was whether a skull fracture ever actually took 
place.  He asserted that plain skull films were generally 
considered insufficient to properly answer this question and 
that the current standard of care used CT scans.  He 
commented that neither of the CAT scans from 1988 or 1994 
revealed evidence of any focal brain damage.  He commented 
that most such fractures did not produce underlying brain 
injuries and most severe brain injuries were not associated 
with skull fractures.  

The physician commented that the nature of any physical brain 
insult the patient may have suffered was also open to 
question.  He was skeptical of the in-service diagnosis of 
contusion.  He commented that in-service symptoms such as 
facial nerve injury, anisocoria, and transient left upper 
extremity weakness would be classified as peripheral 
injuries.  He noted that there were no deficits on the 
neurologic examinations while the veteran was hospitalized in 
service to clearly substantiate the notion of a central 
nervous system injury as should have resulted from brain 
damage.  He also commented that brain edema accompanying a 
contusion would be likely accompanied by an even more lengthy 
period of unconsciousness than the veteran experienced.  He 
also noted that lesions like contusions would generally leave 
a residual that may be picked up on subsequent brain imaging.  
He observed that a CT scan from 1980 was characterized as 
completely normal.  He did note that a 1994 CT scan noted 
"prominence of the frontal and interhemispheric subarachnoid 
spaces representing mild frontal atrophy."  However, he 
commented that given the lack of focal findings on the 
initial brain imaging and the subsequent findings of 
generalized frontal rather than focal atrophy, he suspected 
some other process of more recent temporal onset might 
underlie the veteran's complaints.  

The physician commented on the possibility that the veteran 
had suffered from either a concussion or from "axonal 
shear".  However, he stated that if either of those 
processes were what the veteran incurred, that he did not 
think that they caused the veteran's current set of 
complaints.  He commented that a concussion generally did not 
produce positive findings and could not explain the atrophy 
detected on the veteran's most recent head CT.  He commented 
on post-concussive syndromes and their symptoms such as 
headaches, dizziness, and memory problems, but stated that 
they generally occur in close temporal proximity to the 
inciting event and resolve in a matter of months.  He noted 
that the veteran's first clear and documented complaint of 
headaches were noted about 1954.  

The physician commented on an EEG taken in 1951 which showed 
a small amount of diffuse slow wave activity, likely related 
to trauma and an EEG taken in 1954 which showed an increase 
in "fast waves" but no evidence of focal disease.  The 
physician commented that the lack of persistent focal 
abnormalities in the EEGs and the lack of diffuse dysfunction 
on a persistent basis argued against the presence of an 
"organic brain syndrome" which would have been present at 
that time, according to the physician, if related to the 
veteran's accident.  

Regarding the neuropsychological testing in 1994 and 1996, 
the physician stated that even if there had been an element 
of elaboration to the veteran's complaints, that there did 
appear to be some cognitive dysfunction.  The physician 
stated that the dysfunction appeared rather more global then 
should be found following focal brain injury.  He emphasized 
that a direct connection with the veteran's trauma could not 
be established.  

The physician commented that there was a clear differential 
diagnosis as regards the veteran's cognitive dysfunction.  
The examiner did not think that the cognitive dysfunction 
came from Alzheimer's disease, Pick's disease, or frontal 
lobe dementia.  He commented that given the veteran's long 
and profound history of depression, that pseudo dementia 
would have to be a consideration as far as the origin of his 
disorder.  He opined that his leading possibility inferred on 
the basis of comments in the veteran's medical records was 
alcohol induced dementia.  He commented that as early as 1959 
the veteran was advised to avoid beer drinking.  He commented 
that the existence of a formal entity known as "alcoholic 
dementia" was debated, but that it was well known that 
chronic alcohol use resulted in brain atrophy with 
progressive decline in cognitive function.  The physician 
remarked that there was no suggestion that cognitive decline 
could be reversed once it was established. 

In summary, the physician stated that there was some 
confusion after more than 40 years about the exact nature of 
the injury the veteran incurred at the time of his accident, 
but that it was his professional opinion that the trauma was 
not etiologically related to the veteran's current complaints 
of "organic brain syndrome" or as alternatively referred to 
"organic affective disorder".  The physician stated that 
the actual degree of dysfunction was questionable.  He also 
opined that there was substantive evidence to suggest that 
other etiologies, most prominently chronic alcohol use, were 
likely responsible for the veteran's current complaints.  


Analysis

The veteran's claim for service connection for an organic 
brain disorder, is well grounded, meaning plausible, and the 
file shows that the VA has fulfilled its duty to assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107 (a). (West 1991).

Service connection may be granted for a disability resulting 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. (West 1991), 38 C.F.R. § 3.303 (1998).

If an organic disease of the nervous system, such as an 
organic brain disorder, becomes manifest to a degree of 10 
percent or more within one year after discharge from service, 
it may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (a) (1998).

The veteran is service-connected for residuals of a fracture 
of the right temporal bone effective since January 1953.  
Consideration will first be accorded to the veteran's claim 
on a direct basis.  In other words, it must be determined 
whether the veteran's variously diagnosed organic brain 
disorders were incurred as a result of his head injury in 
service.  

Regarding the veteran's current state, he does have diagnoses 
of various organic brain disorders.  He was diagnosed by his 
private doctor, Dr. A. C., with organic affective syndrome.  
He was diagnosed by a VA examiner in August 1996 with organic 
brain syndrome.  Also, at a VA examination in August 1994, 
the examiner commented that the veteran had evidence of 
cognitive impairment.  When the veteran underwent VA 
psychological testing in August 1994, the findings suggested 
memory impairment and other neuropsychological correlates of 
organic brain pathology.  Also, at a VA neuropsychiatric 
examination in August 1996, the examiner commented that the 
results were indicative of extensive impairment of both 
memory and cognitive functioning.  

The service medical records show that the veteran was 
hospitalized from November 1951 to February 1952 after 
fracturing his skull in a truck accident.  Along with the 
fracture, he was diagnosed with bilateral nerve involvement 
secondary to such fracture and general cerebral contusion.  
There were no signs of increased intracranial pressure or 
focal neurological findings.  An EEG from December 1951 was 
considered mildly abnormal.  In January 1952, the veteran had 
minimal weakness of the left facial musculature, but 
otherwise was without complaints and was noted not to have 
headaches.  

Thus, there is evidence that the veteran has a particular 
organic brain disorder and there is also evidence that the 
veteran incurred a trauma to his head in service.  

Next, it must be determined whether the veteran's current 
disorders are related to the trauma in service. 

The veteran's most positive piece of nexus evidence comes 
from his private doctor, Dr. A. C., who in October 1987 and 
April 1990 stated that the veteran's organic affective 
syndrome resulted from head injury.  However, this opinion 
was rebutted in large measure by a VA neuropsychiatrist in 
August 1996 who stated that the veteran's organic brain 
syndrome was not likely related to his prior brain trauma.  

As these two opinions were in stark contrast to one another, 
an independent medical opinion was sought by the Board in 
September 1998.  After thoroughly reviewing the claims file, 
Dr. G. S. specifically stated that the veteran's "organic 
brain syndrome" and "organic affective disorder" were not 
etiologically related to the trauma that the veteran incurred 
in service.  He commented on EEGs taken in 1951 and 1954 and 
remarked that the findings argued against organic brain 
syndrome being present at that time.  He commented that a CT 
scan from 1980 was completely normal.  He commented that 
while a 1994 CT scan did show mild frontal atrophy, the fact 
that there was generalized frontal rather than focal atrophy 
made him suspect that there was some other process of more 
recent temporal onset to underlie the veteran's complaints.  
The physician commented on neuropsychological testing done in 
1994 and 1996 and stated that the cognitive dysfunction 
appeared more global than should be found following focal 
brain injury and emphasized that a direct connection with the 
veteran's trauma could not be established.  The physician's 
leading cause for the veteran's cognitive dysfunction was 
alcohol induced dementia.

The veteran's private doctor, Dr. A. C., did indeed directly 
relate the veteran's organic affective syndrome to a head 
injury.  However, the United States Court of Veteran's 
Appeals (Court) has held that once a benefits claim is well 
grounded, the presumption that the opinions of those 
physicians in favor of the veteran are entitled to full 
weight no longer applies, and the Board can determine the 
question of service connection by weighing and balancing 
them, together with all the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  

In this instance, Dr. A. C. was the veteran's treating 
physician when he related the veteran's organic affective 
syndrome to a head injury.  However, the Court has rejected 
the "treating physician rule," which holds that opinions of a 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant. Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  
The evidence does not show that Dr. A. C. had access to the 
veteran's service medical records or other medical records as 
did the independent medical examiner.  A thorough review of 
such records would be more important in making a definitive 
etiological statement than the fact that Dr. A. C. was the 
veteran's treating physician.  Therefore, more probative 
weight is to be given to the independent medical examiner's 
opinion.  

Also, the evidence does not show that the veteran had an 
organic brain disorder in service or within one year of 
service.  The post-service medical evidence shows that the 
veteran was hospitalized in January 1954 complaining of 
severe headaches of 3 to 4 months duration.  At discharge in 
February 1954, the veteran's headaches had been relieved.  
His final diagnoses were duodenal ulcer and psychoneurosis.  
However, no mention was made of a brain disorder of organic 
nature.  Although a VA examination from October 1979 
indicated that the veteran's mental deficit might be of an 
organic nature, the first actual diagnosis of an organic 
brain disorder was not until October 1987, more than 30 years 
after service.  The balance of the evidence in this instance, 
particularly when taking into account the independent medical 
examiner's opinion, shows that the veteran is not entitled to 
service connection for an organic brain disorder on a direct 
basis. 

For the veteran to prevail on a theory of entitlement to 
service connection for an organic brain disorder on a 
secondary basis, the evidence must show that his organic 
brain disorder is related to his service-connected residuals 
of a fracture of the right temporal bone.  These residuals 
would include any residual damage to the veteran's skull, 
residual nerve damage secondary to the fracture, or residual 
damage from the veteran's "contusion" to the skull.  

No specific findings were made about whether the veteran's 
organic brain disorders were related to any residual damage 
to the veteran's skull.  However, it must be noted that this 
question is very closely related to the question of whether 
the veteran is entitled to service connection for an organic 
brain disorder on a direct basis, which has already been 
addressed above.  

Regarding nerve damage due to the accident, the independent 
medical examiner, Dr. G. S., commented that the veteran's 
facial nerve injury, aniscoria, and transient left upper 
extremity weakness noted after the accident in service would 
be classified as peripheral injuries.  He further commented 
that there were no deficits on the neurologic examination 
following the accident to clearly substantiate the notion of 
a central nervous system injury as should have resulted from 
brain damage.  

Regarding the contusion that the veteran was diagnosed with 
in service, Dr. G. S. was skeptical of such diagnosis.  He 
commented that brain edema accompanying a contusion would be 
likely accompanied by an even more lengthy period of 
unconsciousness than the veteran experienced.  Dr. G. S. also 
discounted the possibility that the veteran had suffered from 
either a concussion or from "axonal shear", and stated that 
if either of those processes were what the veteran had 
incurred, that they did not cause the veteran's current set 
of complaints.  He commented that a concussion generally did 
not produce positive findings and could not explain the 
atrophy detected on the veteran's most recent head CT.  He 
commented that post-concussive syndromes and their symptoms 
such as headaches, dizziness, and memory problems, generally 
occur in close temporal proximity to the inciting event and 
resolve in a matter of months.  He noted that the veteran's 
first clear and documented complaint of headaches were 1954.  

As the evidence does not show that the veteran's organic 
brain disorders are related to residuals from his head 
trauma, the veteran is not entitled to service connection for 
an organic brain disorder on a secondary basis.  

The veteran contends that his organic brain disorders are 
related to the trauma he incurred to his head in service.  
However, the veteran is not a physician and lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The competent evidence, 
that is, the medical evidence, does not show that the 
veteran's current organic brain disorders, are residuals from 
the trauma that the veteran incurred in service, or are 
related on a secondary basis to the residuals of his fracture 
of the skull. 

A review of the evidence indicates that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for an organic brain disorder, both on a 
direct basis and as secondary to the service-connected 
disability of residuals of a fracture of the right temporal 
bone. 



ORDER

Entitlement to service connection for an organic brain 
disorder, both on a direct basis and as secondary to the 
service-connected disability of residuals of a fracture of 
the right temporal bone, is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals. 





- 16 -


